                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,
                                                      No. CR 19-77 JOB
vs.

MICHAEL JAMES NISSEN,

               Defendant.

                            MOTION FOR BILL OF PARTICULARS

       Defendant Miichael James Nissen, by and through his attorneys, Kenneth A. Gleria and

Jack Mkhitarian, pursuant to Rule 7(f) of the Federal Rules of Criminal Procedure, moves the

Court for its Order directing the Government to provide him a Bill of Particulars regarding the

specific allegations contained in the Indictment in this matter, and as grounds therefore states as

follows:

       Federal Rule of Criminal Procedure 7(f) provides that the Court may direct the filing of a

bill of particulars upon motion of a defendant. The purpose of a bill of particulars is to apprise

the defendant of the nature of the charges, in such a way, so as to ensure that the he 1.) can

prepare a defense, 2.) avoid prejudicial surprise at trial, and 3.) be protected against a second

prosecution for the same alleged offenses in both the State and Federal Courts. United States v.

Levine, 983 F.2d 165 (10th Cir. 1992). The determination as to whether a bill of particulars

should be provided is within the sound discretion of the trial court. United States v. Rogers, 617

F. Supp. 1024 (10th Cir. 1985).

       Michael Nissen is charged in a two-count January 10, 2019 Indictment with violations of

18 U.S.C. §875(c), Interstate Communications Containing a Threat to Injury the Person of

Another. The Indictment fails to allege any overt acts allegedly committed by Michael Nissen
which constitute threats in interstate or foreign commerce. A Bill of Particulars is absolutely

necessary for the Defendant to prepare for trial, and prevent prejudicial surprise at trial, and to

avoid prosecution for the same alleged offenses in both the State and Federal Courts. Pursuant to

Rule 7(f) of the Federal Rules of Criminal Procedure, the Court has the authority and discretion

to order a Bill of Particulars where the Indictment is insufficient to enable the Defendant to

prepare a defense, avoid prejudicial surprise at trial, and to avoid the risk of double jeopardy.

United States v. Birmley, 529 F.2d 103 (6th Cir. 1976).

          a.     Failure of Indictment Provide Adequate Notice of Crimes Charged

          Russell v. United States, 369 U.S. 749 763-64 (1962), states that an Indictment is only

sufficient if it 1.) contains the elements of the charged offense, 2.) gives the defendant adequate

notice of the charges, and 3.) protects the defendant against double jeopardy. The Indictment in

this matter charges threats in interstate or foreign commerce. The indictment fails to give

Michael Nissen adequate notice of the alleged crimes, and presents the risk of double jeopardy.

Regarding the issue of notice, Russell requires that the Indictment in this case “sufficiently

apprise the defendant of what he must be prepared to meet” Id. at 763. The January 10, 2019

Indictment is vague because it does not alleged any overt acts by Michael James Nissen.

Furthermore, the information requested in the instant motion for a Bill of Particulars has not been

disclosed in discovery provided by the Government. That discovery describes figurative

language by Michael without accompanying acts in furtherance of alleged threats. The

inadequacies of the January 10, 2019 Indictment limits Mr. Nissen’s ability to prepare his

defense, is thereby prejudicial to Mr. Nissen, and requires the Bill of Particulars as requested

herein.


                                                  2
       b.      Risk of Double Jeopardy

       The Sixth and Fourteen Amendments to the constitution require that an indictment

provides a defendant protection against double jeopardy, by enabling the defendant to plead an

acquittal or conviction to bar future prosecution for the same offense Russell at 369 U.S. 749,

763-64 (1962). In this matter, it is possible that Mr. Nissen could successfully defend himself

against the charges in the indictment, only to be again prosecuted for the same alleged offense

conduct. For example, Mr. Nissen is currently charged in State of New Mexico, Bernalillo

Metropolitan Court, with Use of a Telephone to Terrify, Intimidate, Harass, Annoy or Offend,

and Harassment regarding the same alleged threats charged in count one of the January 10, 2019

Indictment. That case, State of New Mexico v. Michael James Nissen, No. T-4-DV-2018-

003159, remains pending and is in active arrest warrant status. Therefore, the January 10, 2019

Indictment in its current form does not guarantee protection against double jeopardy. The

requested Bill of Particulars will specify the alleged acts which the Government states constitute

threats in interstate or foreign commerce. The information requested in this motion for a Bill of

Particulars is necessary for Mr. Nissen to prepare his defense in this matter, and will further

protect against the risk of double jeopardy.

       The Court is urged to exercise its discretion and grant the Bill of Particulars

requested by the Defendant regarding January 10, 2019 two-count Indictment which charges

violations of 18 U.S.C. §875(c), Interstate Communications Containing a Threat to Injury the

Person of Another. United States v. Dunn, 841 F.2d 1026 (10th Cir. 1988). By requiring the

Government to file a Bill of Particulars, the Defendant can know more specifically what overt

acts he is alleged to have committed, thus enabling him to prepare his

defense, avoid prejudicial surprise at trial, and avoid the risk of double jeopardy.

                                                  3
       The necessity of affording the Defendant a fair trial, and pursuant to his rights under the

Sixth And Fourteenth Amendments of the United States Constitution, requires that the

Government provide a Bill of Particulars in this case.

       WHEREFORE Defendant Michael James Nissen, respectfully moves the Court for

its Order directing the Government to provide him a Bill of Particulars in this matter.


                                                     Respectfully submitted:

                                                     Electronically filed
                                                     Kenneth A. Gleria
                                                     Attorney for Michael James Nissen
                                                     1008 5th St. NW
                                                     Albuquerque, NM 87102
                                                     (505) 243-7843




       I HEREBY CERTIFY that a copy of the foregoing was mailed/delivered to all counsel of

record this 24th Day of April, 2019. Kenneth A. Gleria



                                                 4
